Citation Nr: 0112677	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from active duty from July 
1943 to March 1946.  He had subsequent service in the United 
States Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board has accepted the veteran's statement, received by 
the RO in November 1999, as a timely Substantive Appeal with 
respect to the issues listed on the front page of this 
decision.  

The issue of entitlement to service connection for PTSD is 
decided herein while the other issues on appeal are addressed 
in the remand at the end of this action.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §  1110 (West Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. § 3.304(f) (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed PTSD due to his 
service as a dental officer with the United States Navy 
during World War II.  More specifically, he alleges that 
while he was assigned to the Naval Air Station in San Diego, 
California, he pried the mouth of a cadaver open with a crow 
bar and that water gushed from the body and made him sick.  
He also maintains that when he was transferred to 29 Palm 
Naval Air Station, he performed autopsies on aircraft crash 
victims located in the desert.  Finally, he contends that 
when he was stationed aboard the USS General Patrick, a 
converted fruit ship which transported 4,000 Burma Theater 
troops from Calcutta, India, back to the United States, he 
assisted the medical officer in surgery.  

During the pendency of the veteran's appeal but after the 
veteran's claim was most recently considered by the RO, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the RO informed the veteran of the 
requirements for establishing entitlement to service 
connection for PTSD.  The RO also requested the veteran to 
provide medical evidence of PTSD and to provide specific 
details concerning the stressors he believed were responsible 
for his development of PTSD.  In a statement to the RO, dated 
in July 1999, the veteran indicated that he had nothing 
further to substantiate his claim for PTSD.  In addition, the 
veteran was provided a VA PTSD examination in October 1999.  

In sum the facts relevant to the issue decided herein have 
been properly developed, there is no outstanding evidence 
which should be obtained and no further action is required to 
comply with the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  

I.  Factual Background

The Notice of Separation from the United States Naval Service 
reflects that the veteran served during World War II as a 
dental officer both on shore and at sea.  It does not reflect 
that he was in combat.  Service medical records are negative 
for evidence of any psychiatric disorder.  The report of the 
veteran's March 1946 examination for discharge shows that his 
psychiatric status was found to be normal.  

The first post-service evidence of PTSD was in November 1998.  
At that time, the veteran was examined by a W. Baldwin, M.A., 
CTS, Readjustment Counseling Therapist, at the VA Veterans 
Center in Ft. Myers, Florida.  During the interview, the 
veteran provided a history of stressors related to his 
service as a dental officer during active duty in World War 
II consistent with those previously reported in this 
decision.  After psychological testing of the veteran, a 
diagnostic impression of PTSD directly related to the 
veteran's wartime duties as a Dental Officer was recorded. 

On file is a statement, submitted by the veteran's sister, a 
registered nurse, dated in September 1998, wherein she 
indicated that after his discharge from service, the veteran 
was depressed and cried a lot.  

A report, submitted by N. Cifelli, M.D., dated in May 1999, 
reflects that the veteran was totally disabled.  A diagnosis 
of acute and chronic anxiety with depression was recorded.

VA outpatient reports, dating from 1998-1999, reflect that in 
November 1998, the veteran was seen by a VA social worker and 
related a history of having been exposed to traumatic 
situations during his service as a dental officer consistent 
with that previously reported in this decision.  An Axis I 
diagnosis of PTSD was recorded. 

During an October 1999 VA PTSD examination, the examiner 
reported that he had reviewed the veteran's entire claims 
file prior to the examination.  The veteran reported 
stressors relating to his service as a dental officer during 
World War II consistent with those already reported in this 
decision with the exception of being on a troop ship during 
service which almost capsized during a severe storm.  The VA 
examiner indicated that the veteran was extremely verbose, as 
if he had rehearsed his history, and exaggerated when he 
reported his in-service stressors.  For example, the VA 
physician related that if the veteran had to examine a man's 
jaw, he would not have wrenched it open with a crow bar 
because that would have broken the teeth and nullified the 
forensic examination.  The examiner indicated that what the 
veteran should have done was simply dissect the jaw away from 
the face.  The examiner noted that after service, the veteran 
described having undergone a "nervous breakdown" in which 
he experienced intense depression, gave up dentistry and for 
a year tried to obtain employment in an unrelated field, but 
that he was unsuccessful.  In 1967, the veteran obtained a 
dental practice and practiced until 1986, when he retired.  
The veteran indicated that he was doing well financially 
until 1997, when he became a victim of a financial crisis, 
which was a very distressing experience.  

After a mental status examination of the veteran in October 
1999, the examiner concluded that the veteran's complaints 
seemed to revolve around stress in the workplace and that he 
had some difficulty in coping with the various demands placed 
upon him in his profession.  The examiner further related 
that the veteran did not recount any life-threatening 
incidents or times in which he felt he was about to die.  
Although some of the veteran's experiences were unsettling, 
they did not, in his opinion, amount to triggers for PTSD.  
Diagnoses of adjustment disorder with mixed anxiety and 
depressed mood and an avoidant personality disorder were 
recorded by the examiner.  The veteran was found to have had 
severe financial and civilian stressors. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Service medical records are negative for any psychiatric 
complaint, diagnosis or abnormal finding.  They show that the 
veteran's mental status was found to be normal on examination 
for discharge.  There no medical evidence of a diagnosis of 
PTSD until many years after service.  The outpatient report 
provided by the VA social worker and the report from W. 
Baldwin, M.A., Readjustment Counseling Therapist, dated in 
November 1998, are the only instances on file which arguably 
support a diagnosis of PTSD related to the veteran's active 
service during World War II as a dental officer.  While both 
the VA social worker and Mr. Baldwin diagnosed the veteran 
with PTSD, neither examiner provided an explanation for their 
diagnoses or otherwise indicated that they had reviewed the 
veteran's medical history, other than to recount history 
provided by the veteran. 

In contrast, the veteran was afforded a VA examination in 
October 1999 to specifically address whether he had PTSD.  
The examiner concluded, following a review of the claims file 
and a clinical evaluation of the veteran, that the veteran 
lacked sufficient symptoms to support a diagnosis of PTSD.  
In particular, the examiner noted that the veteran was 
verbose and exaggerated when he recounted  in his in-service 
history.  In fact, the examiner felt that the veteran had 
rehearsed his history prior to the examination.  The examiner 
specifically noted that while some of the veteran's in-
service experiences were unsettling, they did not amount to 
triggers of PTSD.  The examiner felt that the veteran's 
stressors were financial and civilian and not events which 
occurred during his World War II service as a dental officer.  
Moreover, the October 1999 VA examiner specifically reviewed 
all the evidence of record, but nevertheless concluded that 
the veteran did not have PTSD.  

As the October 1999 examination was performed by a 
psychiatrist who thoroughly examined the veteran and properly 
supported the conclusions reached, the Board concludes that 
the October 1999 examination report is of greater probative 
value than the reports of the VA social worker and M. 
Baldwin, dated in November 1998.  Accordingly, the Board 
concludes that the preponderance of the evidence establishes 
that the veteran does not have PTSD.

In reaching this decision, the Board finds that application 
of the evidentiary equipoise rule, which mandates that where 
the evidence is balanced and a reasonable doubt exists as to 
a material issue, the benefit of the doubt shall be given to 
the claimant, is not required in this case.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  In the instant case, 
the only diagnoses of PTSD on file are contained in a 
November 1998 VA treatment note and a report, submitted by W. 
Baldwin M.A., a VA Readjustment Counseling Therapist.  
However, as noted previously, there is no indication that 
either diagnosis of PTSD was based on a review of the 
veteran's medical history, and the October 1999 VA examiner, 
a psychiatrist, specifically concluded after a complete 
reviewed the claims file, to include the November 1998 
reports, that the veteran did not have PTSD and provided a 
rationale for this conclusion.  Although the veteran has 
challenged the VA examination, arguing that there were many 
errors, omission and false statements made by the examining 
physician, the veteran has not provided any competent 
evidence supporting his contention.  The Board therefore 
finds that the evidence is not so evenly balanced as to 
require resolution of the claim in the veteran's favor.

In conclusion, while the Board observes the statements 
submitted by the veteran's sister, a registered nurse, that 
the appellant had been depressed and cried a lot after he was 
discharged from service, there is no indication that she has 
had any training with regards to diagnosing psychiatric 
disorders.  In any event, she did not specifically indicate 
that the veteran had been traumatized or exposed to life-
threatening events during his service as a dental officer 
during World War II or purport to be competent to diagnose 
PTSD.  While the Board acknowledges the veteran's contentions 
that he suffered traumatic events as a dental officer during 
World War II, the United States Court of Appeals for Veterans 
Claims has held that where a physician-appellant chooses to 
act as his own medical expert, the Board had to consider the 
testimony as expert evidence.  However, the Board was not 
bound to accept such testimony as determinative.  Pellerin v. 
Derwinski, 2 Vet. App. 450 (1992) and Pellerin v. Brown, 5 
Vet. App. 360 (1993).  In any event, the Board notes that the 
veteran's expertise is in dentistry and not psychiatry.  The 
veteran is not competent to render a diagnosis of PTSD.  


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

As noted above, during the pendency of the appellant's appeal 
but after his claims were most recently considered by the RO, 
the VCAA became law.  This liberalizing law is applicable to 
the appellant's remaining service connection claims.  In the 
Board's opinion, further development is required to comply 
with the duty to assist provisions of this law. 

The veteran maintains that he developed hemorrhoids as a 
result of the strain and work associated with his active 
service in the United States Navy and as a result, he 
underwent a hemorrhoidectomy in late 1946, within a year of 
discharge from active service, and again in 1953.  While 
service medical records from the veteran's active service, to 
include a March 1946 separation examination report, are 
negative with respect to any clinical findings of 
hemorrhoids, an August 1998 report, submitted by E. 
Cottingham, a registered nurse, reflects that she assisted 
her late husband, a physician, in performing a 
hemorrhoidectomy on the veteran at Phelps County Regional 
Medical Center in either late 1946 or early 1947 and again in 
1953.  A review of the claims file reflects that examinations 
for the United States Naval Reserves and private medical 
records, dating from October to December 1953, reflect that a 
hemorrhoidectomy was performed in October 1953.  However, it 
does not appear that the veteran or the RO has attempted to 
secure the records from Phelps County Regional Medical Center 
relating to the 1946 hemorrhoidectomy.  These records are 
relevant to the veteran's claim for service connection for 
hemorrhoids and should be associated with the claims file 
prior to final appellate review.  In addition, the veteran 
should be provided a VA examination in order to determine the 
etiology of any currently present hemorrhoid disability.  

In addition, while an October 1999 VA examination report 
reflects a diagnosis of an adjustment disorder with 
depression, the report is inadequate for determining whether 
the disorder is etiologically related to service. 

In light of these circumstances, the Board has concluded that 
further development is required to comply with the provisions 
of the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
request him to identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
pending claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously, to specifically 
include any reports, dated in 1946-1947, 
from the Phelps County Regional Medical 
Center.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.  

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
psychiatrist to determine the nature, 
extent and etiology of any current 
psychiatric disorder other than PTSD.  
Any necessary tests or studies should be 
conducted.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any currently present psychiatric 
disorder (other than PTSD) is 
etiologically related to the veteran's 
active service.  The rationale for the 
opinion should also be provided.  The 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The report is 
to reflect that a review of the claims 
file was made.  

4.  The veteran should also be provided a 
VA examination for the purpose of 
determining the nature, extent and 
etiology of any currently present 
hemorrhoid disability.  Any necessary 
tests or studies should be conducted.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present hemorrhoid disability is 
etiologically related to the veteran's 
active service.  The rationale for the 
opinion should also be provided.  The 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The report is 
to reflect that a review of the claims 
file was made.  

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirement of the VCAA.  Then, the RO 
should readjudicate the claims for 
service connection for hemorrhoids and 
for psychiatric disability other than 
PTSD.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the  RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 






Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



